Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of May 8, 2013, by
and among Ferro Corporation (the “Company”), FrontFour Master Fund, Ltd. and the
entities and natural persons listed on Exhibit A hereto and their respective
Affiliates (collectively, “FrontFour”) and Quinpario Partners, LLC and the
entities and natural persons listed on Exhibit B hereto and their respective
Affiliates (collectively, “Quinpario,” and with FrontFour, the “FrontFour
Group,” and each a “Group Member”) (each of the Company, the FrontFour Group and
any Group Member, a “Party” to this Agreement and collectively, the “Parties”).

RECITALS

WHEREAS, the Company, FrontFour and Quinpario have engaged in various
discussions and communications concerning the Company’s business, financial
performance and strategic plans;

WHEREAS, FrontFour is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, two million nine
hundred seventy-eight thousand five hundred (2,978,500) shares, or approximately
three and four-tenths percent (3.4%), of the Common Stock issued and outstanding
on the date hereof;

WHEREAS, Quinpario is deemed to beneficially own shares of Common Stock
totaling, in the aggregate, seven hundred thirty thousand (730,000) shares, or
approximately eight-tenths of one percent (0.8%), of the Common Stock issued and
outstanding on the date hereof;

WHEREAS, the FrontFour Group submitted a nomination letter to the Company on
January 23, 2013 (the “Nomination Letter”) nominating director candidates to be
elected to the Company’s board of directors (the “Board”) at the 2013 annual
meeting of shareholders of the Company (the “2013 Annual Meeting”); and

WHEREAS, the Company and the FrontFour Group have determined to come to an
agreement with respect to the election of members of the Board, including those
to be elected at the 2013 Annual Meeting, certain matters related to the 2013
Annual Meeting and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

  1. Board Matters; Board Appointments; 2013 Annual Meeting.

(a) The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions to nominate Jeffry N. Quinn (“Quinn”) and David
A. Lorber (“Lorber,” and with Quinn, the “New Appointees”) for election to the
Board at the 2013 Annual Meeting.



--------------------------------------------------------------------------------

(b) The Company agrees to take all necessary actions to modify its existing
slate of three (3) directors who have been nominated by the Company to be
elected at the 2013 Annual Meeting, by removing Richard C. Brown (“Brown”) and
Gregory E. Hyland (“Hyland”) as nominees and replacing them with Quinn and
Lorber, which shall include without limitation promptly creating and mailing
additional solicitation materials and proxy cards reflecting the modified slate.
As a result Brown and Hyland will not stand for re-election at the 2013 Annual
Meeting and the Company’s slate of nominees for election at the 2013 Annual
Meeting shall consist of Quinn, Lorber and Ronald P. Vargo. At the 2013 Annual
Meeting, a director shall resign from the class of directors to serve through
the 2014 annual meeting of shareholders of the Company and the Board shall
immediately appoint Hyland to fill the resulting vacancy. During the Standstill
Period (as defined below), the number of directors constituting the Board will
be fixed at ten, provided, however, that this restriction shall not apply in the
event that a shareholder delivers to the Company a request for the call of a
special meeting of shareholders. The Company may reschedule the 2013 Annual
Meeting to be held and concluded on a date not later than May 24, 2013.

(c) Upon the execution of this Agreement, the FrontFour Group hereby irrevocably
withdraws its Nomination Letter and the FrontFour Group hereby agrees not to
(i) nominate any person for election at the 2013 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2013
Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2013
Annual Meeting, directly or indirectly, and shall not permit any of its
Affiliates or Associates to do any of the items in this Section 1(c). The
FrontFour Group shall not publicly or privately encourage or support any other
shareholder to take any of the actions described in this Section 1(c).

(d) The Company agrees that it will recommend, support and solicit proxies for
the election of Quinn and Lorber at the 2013 Annual Meeting in the same manner
as for the Company’s other nominee standing for election to the Board at the
2013 Annual Meeting.

(e) At the 2013 Annual Meeting, the FrontFour Group agrees to appear in person
or by proxy and vote all shares of Common Stock beneficially owned by it (i) in
favor of the election of each of the Company’s nominees for election to the
Board (ratably with respect to all nominees), (ii) in favor of the Company’s
“say-on-pay” proposal, (iii) for the shareholder proposal submitted by Kenneth
Steiner, (iv) in favor of the 2013 Omnibus Incentive Plan, and (v) in favor of
the proposal to amend the Company’s Code of Regulations to opt out of the Ohio
Control Share Acquisition Act.

(f) The FrontFour Group agrees that it will cause each of its Affiliates and
Associates to comply with the terms of this Agreement. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or the rules
or regulations promulgated thereunder (the “Exchange Act”) and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(g) The Company agrees that promptly following the conclusion of the 2013 Annual
Meeting, but in any event no later than five business days thereafter, the Board
will take all action necessary to create a committee of the Board to evaluate
strategies to enhance shareholder value, including optimizing the Company’s
capital structure, reviewing strategic proposals, reviewing its mix of
businesses and improving operating performance (the “Strategy Committee”). The
Strategy Committee will be comprised of five members consisting of the two New
Appointees and three other directors designated by the Company. The Strategy
Committee will function in accordance with the terms hereof until disbanded on
the earlier of (i) the mutual agreement of the Parties or (ii) Board action any
time after the expiration of the Standstill Period.

(h) The Company agrees that promptly following the conclusion of the 2013 Annual
Meeting, but in any event no later than five business days thereafter, the Board
will take all action necessary to appoint one New Appointee to the Governance &
Nomination Committee of the Board and one New Appointee to the Compensation
Committee of the Board, in each case as designated by the FrontFour Group in its
sole discretion. The Company also agrees to promptly appoint one New Appointee,
as designated by the FrontFour Group in its sole discretion, to any other
committee of the Board (other than the Audit Committee) in existence on or after
the date hereof, except as already contemplated under Section 1(g) hereof. The
Company agrees that the Board will not cause any New Appointee to be removed
from any committee of the Board to which such New Appointee was appointed
pursuant to the terms hereof, provided, however, that this restriction shall not
apply in the event that the FrontFour Group beneficially owns in the aggregate
less than 1.5% of the Company’s then outstanding Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments).

(i) If elected at the 2013 Annual Meeting, the New Appointees will receive the
same benefits of directors’ and officers’ insurance and any indemnity and
exculpation arrangements available generally to the other Board members and the
same compensation for service as a director as the compensation received by the
other Board members.

(j) The Company agrees that if a New Appointee or any Replacement Director (as
defined below) is unable to serve as a director, resigns as a director or is
removed as a director prior to the 2016 annual meeting of shareholders of the
Company (the “2016 Annual Meeting”) , and at such time the FrontFour Group
beneficially owns in the aggregate at least 1.5% of the Company’s then
outstanding Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments), the Company and the
FrontFour Group shall discuss in good faith the mutual recommendation to the
Governance & Nomination Committee of the Board of the appointment of a
substitute person to fill the resulting vacancy in the class of directors with
terms expiring at the 2016 Annual Meeting, which person shall (i) qualify as
“independent” pursuant to NYSE listing standards, and (ii) have relevant
financial and business experience. The appointment of any such person to the
Board will be subject to the approval of the Governance & Nomination Committee,
in its sole discretion, after exercising its fiduciary duties in good faith (any
such replacement nominee appointed in accordance with the terms of this
Section 1(j) shall be referred to as a “Replacement Director”). Upon the
acceptance of a Replacement Director nominee by the Governance & Nomination
Committee, the Board will appoint such Replacement Director to the Board no
later than five business days after the Governance & Nomination Committee
recommendation of such Replacement Director. Any such Replacement Director who
becomes a Board member under this Section 1(j) shall be deemed a “New Appointee”
for all purposes under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

  2. Standstill Provisions.

(a) The FrontFour Group agrees that, from the date of this Agreement until the
earlier of (i) the date that is fifteen business days prior to the deadline for
the submission of shareholder nominations for the 2014 annual meeting of
shareholders of the Company pursuant to the Company’s Code of Regulations or
(ii) the date that is ninety days prior to the first anniversary of the 2013
Annual Meeting (the “Standstill Period”), neither it nor any of its Affiliates
or Associates under its control or direction will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders),
in each case, with respect to securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit A and Exhibit B, but does not include any other entities or persons
not identified on Exhibit A or Exhibit B as of the date hereof); provided,
however, that nothing herein shall limit the ability of an Affiliate or
Associate of either FrontFour or Quinpario to join its respective “group”
following the execution of this Agreement, so long as any such Affiliate or
Associate agrees to be bound by the terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of the FrontFour Group and otherwise in accordance with this Agreement;

(iv) seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(v) (A) make any proposal for consideration by shareholders at any annual or
special meeting of shareholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving either or both of the FrontFour Group and the Company, or encourage,
initiate or support any third party in any such activity, or (C) make any public
communication in opposition to any Company acquisition or disposition activity
approved by the Board;

(vi) seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in Section 1;

(vii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 1; or

 

- 4 -



--------------------------------------------------------------------------------

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), each member of
the FrontFour Group shall be entitled to:

(i) vote its shares on any other proposal duly brought before the 2013 Annual
Meeting, or otherwise vote as each member of the FrontFour Group determines in
its sole discretion; or

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any shareholder proposal or other matter to be
voted on by the shareholders of the Company and the reasons therefor; provided
that, as applicable, all such activity is in compliance with the requirements of
this Agreement.

(c) Notwithstanding any other provision of this Agreement, each of the New
Appointees, acting solely in his capacity as a director, shall be entitled to
publicly disclose his views as a director if he disagrees with a publicly
announced position or decision of the Board in response to any unsolicited
proposal from a third party, or a proposal by the Company, with respect to a
merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company; provided, however, that any such
public disclosure shall consist solely of the fact that the director disagreed
with such position or decision and the basis for such disagreement; provided,
further, that in connection with any such public statement, no director shall be
permitted to disclose any information that is confidential, subject to the
attorney-client privilege or otherwise is material and non-public and in no
event may any New Appointee make any public disclosure that is inconsistent with
his fiduciary duties.

 

  3. Representations and Warranties of the Company.

The Company represents and warrants to the FrontFour Group that (a) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 

- 5 -



--------------------------------------------------------------------------------

  4. Representations and Warranties of the FrontFour Group.

The FrontFour Group jointly and severally represents and warrants to the Company
that (a) the authorized signatory of each respective Group Member set forth on
the signature page hereto has the power and authority to execute this Agreement
and any other documents or agreements to be entered into in connection with this
Agreement and to bind it thereto, (b) this Agreement has been duly authorized,
executed and delivered by each Group Member, and is a valid and binding
obligation of each such Group Member, enforceable against each respective Group
Member in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of each respective Group Member as currently in effect,
(d) the execution, delivery and performance of this Agreement by each Group
Member does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to such Group Member,
(ii) violate or conflict with any agreement, arrangement or understanding among
the FrontFour Group, or (iii) result in any breach or violation of or constitute
a default (or an event which with notice or lapse of time or both could
constitute such a breach, violation or default) under or pursuant to, or result
in the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which such
member is a party or by which it is bound, and (e) as of the date of this
Agreement, (i) Quinpario is deemed to beneficially own in the aggregate seven
hundred thirty thousand (730,000) shares of Common Stock, (ii) FrontFour is
deemed to beneficially own in the aggregate two million nine hundred
seventy-eight thousand five hundred (2,978,500) shares of Common Stock, and
(iii) no Group Member currently has, nor currently has any right to acquire, any
interest in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).

 

  5. FrontFour Group Representatives.

In the event that the FrontFour Group is required or permitted to take action
under this Agreement, the FrontFour Group appoints each of David A. Lorber on
behalf of FrontFour Capital Group LLC and Jeffry N. Quinn on behalf of Quinpario
Partners LLC as its representatives (the “Representatives”) and any decision,
action or instruction by such Representatives shall be final and binding upon
the FrontFour Group and the Company may rely on such decision; provided,
however, that in the event the decision, action or instruction of the
Representatives is not unanimous, the Company may disregard the FrontFour
Group’s decision, action or instruction without liability.

 

- 6 -



--------------------------------------------------------------------------------

6. Press Release.

Promptly following the execution of this Agreement, the Company and the
FrontFour Group shall jointly issue a mutually agreeable press release (the
“Mutual Press Release”) announcing certain terms of this Agreement, in the form
attached hereto as Exhibit C. Prior to the issuance of the Mutual Press Release,
neither the Company nor any Group Member shall issue any press release or public
announcement regarding this Agreement without the prior written consent of the
other Parties. Until the 2013 Annual Meeting, neither the Company nor any Group
Member or New Appointee shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.

7. Specific Performance.

Each of the Group Members, on the one hand, and the Company, on the other hand,
acknowledge and agree that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that the
FrontFour Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 7 is the exclusive remedy for any
violation of this Agreement.

8. Expenses.

The Company shall promptly reimburse the FrontFour Group for their collective
reasonable, documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with the matters related to the 2013 Annual
Meeting and the negotiation and execution of this Agreement, provided that such
reimbursement shall not exceed $500,000 in the aggregate to the FrontFour Group
as a whole.

9. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
unenforceable by a court of competent jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

10. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Ferro Corporation

6060 Parkland Boulevard

Mayfield Heights, OH 44124

Attention: Peter T. Thomas

Telephone: (216) 641-8580

Facsimile: (216) 875-7266

with a copy (which shall not constitute notice) to:

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114-1190

Attention: Lyle G. Ganske, Esq.

Telephone: (216) 586-7264

Facsimile: (216) 579-0212

If to the FrontFour Group or any member thereof:

FrontFour Master Fund, Ltd.

c/o FrontFour Capital Group LLC

35 Mason Street, 4th Floor

Greenwich, CT 06830

Attention: David A. Lorber

Telephone: (203) 274-9052

Facsimile: (203) 274-9045

Quinpario Partners LLC

12935 N. Forty Drive, Suite 201

St. Louis, MO 63141

Attention: Jeffry N. Quinn

Telephone: (314) 548-6200

Facsimile: (775) 206-7966

 

- 8 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky, Esq.

Telephone: (212) 451-2333

Facsimile: (212) 451-2222

11. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Ohio without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the state courts located in Cuyahoga
County, Ohio and any state appellate court therefrom within the State of Ohio
(or if any state court declines to accept jurisdiction over a particular matter,
the United States District Court for the Northern District of Ohio). Each of the
Parties hereto hereby irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

12. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

- 9 -



--------------------------------------------------------------------------------

13. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each of the
Company and the FrontFour Group, except that the signature of an authorized
representative of the Company will not be required to permit an Affiliate of
FrontFour to agree to be listed on Exhibit A or an Affiliate of Quinpario to
agree to be listed on Exhibit B and be bound by the terms and conditions of this
Agreement. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties hereto and their respective successors, heirs, executors, legal
representatives and permitted assigns. No Party shall assign this Agreement or
any rights or obligations hereunder without, with respect to any member of the
FrontFour Group, the prior written consent of the Company, and with respect to
the Company, the prior written consent of the FrontFour Group. This Agreement is
solely for the benefit of the Parties hereto and is not enforceable by any other
persons.

14. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the Company, on the one
hand, or the FrontFour Group, on the other hand, or any of such Party’s agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors shall have breached this Section 14, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall in any way publicly disparage, call into disrepute,
defame, slander or otherwise criticize the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiary who no longer serves in such capacity
following the execution of this Agreement), directors (including any current
director of a Party or a Party’s subsidiary who no longer serves in such
capacity following the execution of this Agreement), employees, shareholders,
agents, attorneys or representatives, or any of their products or services, in
any manner that would damage the business or reputation of such other Parties,
their products or services or their subsidiaries, affiliates, successors,
assigns, officers (or former officers), directors (or former directors),
employees, shareholders, agents, attorneys or representatives.

[The remainder of this page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

FERRO CORPORATION By:  

/s/ Peter T. Thomas

Name:   Peter T. Thomas Title:   Chief Executive Officer FRONTFOUR MASTER FUND,
LTD. By:  

FrontFour Capital Group LLC

as Investment Manager

By:  

/s/ David A. Lorber

  Name:David A. Lorber   Title: Authorized Signatory FRONTFOUR CAPITAL GROUP LLC
By:  

/s/ David A. Lorber

  Name: David A. Lorber   Title: Authorized Signatory FRONTFOUR OPPORTUNITY FUND
By:  

FrontFour Capital Corp.

as Investment Manager

By:  

/s/ David A. Lorber

  Name: David A. Lorber   Title: Authorized Signatory FRONTFOUR CAPITAL CORP.
By:  

/s/ David A. Lorber

  Name: David A. Lorber   Title: Authorized Signatory EVENT DRIVEN PORTFOLIO By:
 

/s/ David A. Lorber

  Name: David A. Lorber   Title: Authorized Signatory



--------------------------------------------------------------------------------

QUINPARIO PARTNERS LLC By:  

/s/ Jeffry N. Quinn

  Name: Jeffry N. Quinn   Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FrontFour

FRONTFOUR MASTER FUND, LTD.

FRONTFOUR CAPITAL GROUP LLC

FRONTFOUR CAPITAL CORP.

FRONTFOUR OPPORTUNITY FUND LTD.

EVENT DRIVEN PORTFOLIO, a series of Underlying Funds Trust

STEPHEN LOUKAS

DAVID A. LORBER

ZACHARY GEORGE



--------------------------------------------------------------------------------

EXHIBIT B

Quinpario

QUINPARIO PARTNERS LLC

JEFFRY N. QUINN

NADIM Z. QURESHI



--------------------------------------------------------------------------------

EXHIBIT C

PRESS RELEASE



--------------------------------------------------------------------------------

FERRO AND THE FRONTFOUR-QUINPARIO GROUP REACH AGREEMENT

CLEVELAND, Ohio and GREENWICH, Conn —May 8, 2013—Ferro Corporation (NYSE: FOE,
the “Company”) and the FrontFour Capital Group and Quinpario Partners (the
“FrontFour-Quinpario Group”) today announced that they have reached an agreement
in connection with the Company’s 2013 Annual Meeting of Shareholders.

Under the terms of the agreement, two members of the FrontFour-Quinpario Group,
Jeffry N. Quinn and David A. Lorber, will stand for election as Ferro nominees
to the Board of Directors at Ferro’s 2013 Annual Meeting on May 15, 2013. A
third member of the FrontFour-Quinpario Group, Nadim Z. Qureshi, will not stand
for election. Ronald P. Vargo, a current member of the Ferro Board, will be the
third candidate for election to the Board of Directors. Richard C. Brown and
Gregory E. Hyland will not stand for reelection at the 2013 Annual Meeting.
Accordingly, the Company’s slate of nominees shall consist of Mr. Quinn,
Mr. Lorber and Mr. Vargo.

Sandra Austin will resign from the Board at the 2013 Annual Meeting, and
Mr. Hyland will be appointed by the Board to the class of directors to serve
through the 2014 Annual Meeting to fill the vacancy created by Ms. Austin’s
resignation.

Under the terms of the agreement, the FrontFour-Quinpario Group has withdrawn
its notice of nomination of all of its director candidates to the Ferro Board
and has agreed to vote its shares in favor of each of the Ferro Board’s nominees
at the 2013 Annual Meeting. In addition, the FrontFour-Quinpario Group has
agreed to abide by certain “standstill” restrictions.

“We believe this agreement with the FrontFour-Quinpario Group is in the best
interests of the Company and all Ferro shareholders,” said William B. Lawrence,
Chairman of the Ferro Board of Directors. “We look forward to Jeff’s and David’s
participation as Board members. We would also like to thank Sandra Austin and
Rick Brown for their many contributions to Ferro. Looking ahead, the Board will
remain focused on the continued execution of our strategic plan and driving
shareholder value.”

Mr. Quinn, Chairman and Chief Executive Officer of Quinpario Partners, LLC,
stated, “We are delighted to have reached an agreement with Ferro and we look
forward to working together constructively with the Board and management team to
help drive value for Ferro shareholders.”

The Ferro Board will also form a committee to evaluate strategies to enhance
shareholder value (the “Strategy Committee”), including optimizing the Company’s
capital structure, reviewing strategic proposals, reviewing Ferro’s mix of
businesses, and improving operating performance. The Strategy Committee will be
comprised of five members, consisting of three directors designated by the
Company, as well as Messrs. Quinn and Lorber. In addition, upon election to the
Board, Messrs. Quinn and Lorber will each be appointed as members of either the
Governance & Nomination Committee or Compensation Committee.

As a result of the agreement with the FrontFour-Quinpario Group, any white or
green proxy card which shareholders may have previously submitted will NOT be
voted at the 2013 Annual Meeting. Shareholders who have not yet voted, or who
have previously voted using a white or green proxy card, are asked to please
vote on the YELLOW proxy card to be provided by the Company.



--------------------------------------------------------------------------------

As previously announced, Ferro’s 2013 Annual Meeting of Shareholders will be
held at 9:00 a.m. (Eastern Time) on May 15, 2013 at the Posnick Center of
Innovative Technology, 7500 East Pleasant Valley Road, Independence, Ohio 44131.

 

We encourage shareholders to vote their YELLOW proxy card by telephone or

by Internet to ensure that their shares are represented

at the May 15th Annual Meeting.

If you have questions about how to vote your shares on the YELLOW proxy card,

please contact the firm assisting us in the solicitation of proxies:

INNISFREE M&A INCORPORATED

Shareholders Call Toll-Free: (888) 750-5834

Banks and Brokers Call Collect: (212) 750-5833

The complete agreement between Ferro and the FrontFour-Quinpario Group will be
filed as an exhibit to a Current Report on a Form 8-K to be filed with the
Securities and Exchange Commission (SEC).

Ferro’s definitive proxy materials are available on the SEC’s website at
www.sec.gov.

About Ferro Corporation

Ferro Corporation (http://www.ferro.com) is a leading global supplier of
technology-based performance materials and chemicals for manufacturers. Ferro
products are sold into the building and construction, automotive, appliances,
electronics, household furnishings, and industrial products markets.
Headquartered in Mayfield Heights, Ohio, the Company has approximately 4,700
employees globally and reported 2012 sales of $1.8 billion.

Cautionary Note on Forward-Looking Statements

Certain statements in this press release may constitute “forward-looking
statements” within the meaning of Federal securities laws. These statements are
subject to a variety of uncertainties, unknown risks, and other factors
concerning the Company’s operations and business environment. Important factors
that could cause actual results to differ materially from those suggested by
these forward-looking statements and that could adversely affect the Company’s
future financial performance include the following:

• demand in the industries into which Ferro sells its products may be
unpredictable, cyclical, or heavily influenced by consumer spending;

• Ferro’s ability to successfully implement its value creation strategy;

• Ferro’s ability to successfully implement and/or administer its cost-saving
initiatives, including its restructuring programs, and to produce the desired
results, including projected savings;



--------------------------------------------------------------------------------

• restrictive covenants in the Company’s credit facilities could affect its
strategic initiatives and liquidity;

• Ferro’s ability to access capital markets, borrowings, or financial
transactions;

• the effectiveness of the Company’s efforts to improve operating margins
through sales growth, price increases, productivity gains, and improved
purchasing techniques;

• the availability of reliable sources of energy and raw materials at a
reasonable cost;

• currency conversion rates and economic, social, regulatory, and political
conditions around the world;

• Ferro’s presence in certain geographic regions, including Latin America and
Asia-Pacific, where it can be difficult to compete lawfully;

• increasingly aggressive domestic and foreign governmental regulations on
hazardous materials and regulations affecting health, safety, and the
environment;

• Ferro’s ability to successfully introduce new products or enter into new
growth markets;

• sale of products into highly regulated industries;

• limited or no redundancy for certain of the Company’s manufacturing facilities
and possible interruption of operations at those facilities;

• Ferro’s ability to complete future acquisitions or dispositions, or
successfully integrate future acquisitions;

• competitive factors, including intense price competition;

• Ferro’s ability to protect its intellectual property or to successfully
resolve claims of infringement brought against the Company;

• management of Ferro’s general and administrative expenses;

• Ferro’s multi-jurisdictional tax structure;

• the impact of the Company’s performance on its ability to utilize significant
deferred tax assets;

• the effectiveness of strategies to increase Ferro’s return on capital;

• the impact of operating hazards and investments made in order to meet
stringent environmental, health, and safety regulations;

• stringent labor and employment laws and relationships with the Company’s
employees;

• the impact of requirements to fund employee benefit costs, especially
post-retirement costs;



--------------------------------------------------------------------------------

• implementation of new business processes and information systems;

• the impact of interruption, damage to, failure, or compromise of the Company’s
information systems;

• exposure to lawsuits in the normal course of business;

• risks and uncertainties associated with intangible assets;

• Ferro’s borrowing costs could be affected adversely by interest rate
increases;

• liens on the Company’s assets by its lenders affect its ability to dispose of
property and businesses;

• Ferro may not pay dividends on its common stock in the foreseeable future; and

• other factors affecting the Company’s business that are beyond its control,
including disasters, accidents, and governmental actions.

The risks and uncertainties identified above are not the only risks the Company
faces. Additional risks and uncertainties not presently known to the Company or
that it currently believes to be immaterial also may adversely affect the
Company. Should any known or unknown risks and uncertainties develop into actual
events, these developments could have material adverse effects on our business,
financial condition, and results of operations.

This release contains time-sensitive information that reflects management’s best
analysis only as of the date of this release. The Company does not undertake any
obligation to publicly update or revise any forward-looking statements to
reflect future events, information, or circumstances that arise after the date
of this release. Additional information regarding these risks can be found in
our Annual Report on Form 10-K for the period ended December 31, 2012.

CONTACT: Ferro Corporation

Investor Contact:

John Bingle, 216-875-5411

Treasurer and Director of Investor Relations

john.bingle@ferro.com

or

Media Contact:

Mary Abood, 216-875-5401

Director, Corporate Communications

mary.abood@ferro.com

CONTACT: The FrontFour Group

David Lorber

FrontFour Capital Group LLC

203-274-9050

Bruce Goldfarb/Pat McHugh/Chuck Garske

Okapi Partners

212-297-0720